DETAILED ACTION
The response filed 12/1/20 is entered. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 12/1/20, with respect to the drawing objections and the 112 rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Drawings
The drawings were received on 12/1/20.  These drawings are acceptable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igeta, US-20100026611.
In regards to claim 1, Igeta discloses a display panel (Par. 0003 display device), comprising: a base substrate (Fig. 1A-C, SUB1); a display screen body disposed on the base substrate and comprising a display surface and a back surface (Par. 0045 lcd device); the display screen body being provided with a groove (Fig. 1A-C, HL opening); an area of the display surface of the display screen body other than an area of the groove being a display area (Fig. 1A-C, display area surrounds HL); a plurality of data signal wires configured to transmit driving data for pixel units in the display area (Fig. 1A-C, DL drain signal lines); wherein for pixel unit columns truncated by the groove in a first direction, the data signal wire corresponding to each pixel unit column, when extending linearly in the first direction from a data signal output terminal to the groove, resumes straight line extension after extending around an edge of the groove until reaching a position of the same pixel unit column on the other side of the groove (Fig. 1A-C, DL drain signal lines); and a plurality of power supply wires configured to supply an operating voltage to the pixel units in the display area (Fig. 1A-C, CL common signal lines); wherein for the pixel unit columns truncated by the groove in the first direction, the power supply wire corresponding to each pixel unit column, when extending linearly in the first direction to the groove, is connected to a common power bus that surrounds the groove (Fig. 3A-B, CNW connection lines, i.e. power bus; Par. 0052-0054 connection lines CNW, i.e. power bus, surround the opening HL).  
In regards to claim 2, Igeta discloses a cross-sectional area of a portion of the data signal wire extending around the edge of the groove is larger than a cross-
In regards to claim 3, Igeta discloses a peripheral circuit comprising at least one of a scan-driving circuit (Fig. 1A-C, GL gate signal lines driven by a gate signal driver) and a reference signal circuit (Fig. 1A-C, CL common signal lines driven by a common signal driver).  
In regards to claim 4, Igeta discloses the scan-driving circuit comprises a plurality of scan-driving traces extending along a second direction within the display area configured to transmit scanning data for the pixel units in the display area; wherein, for pixel unit columns truncated by the groove in the second direction, the scan-driving trace corresponding to each pixel unit column, when extending linearly in the second direction from a scanning signal output terminal to the groove, resumes straight line extension after extending around an edge of the groove until reaching a position of the same pixel unit column on the other side of the groove (Fig. 1A-C, GL gate signal lines); for pixel unit columns without being truncated by the groove in the second direction, the scan-driving trace corresponding to each pixel unit column extends linearly in the second direction (Fig. 1A-C, GL gate signal lines).
In regards to claim 5, Igeta discloses when extending to the groove, each scan-driving trace diverges to form at least two branches, and the branches of the scan-driving trace wrap around the edge of the groove to enclose the groove (Fig. 1A-C, GL gate signal lines).  
In regards to claim 6, Igeta discloses a cross-sectional area of a portion of the scan-driving trace extending around the edge of the groove is larger than a cross-
In regards to claim 7, Igeta discloses the reference signal circuit comprises a plurality of reference signal traces extending along the first direction within the display area, and the plurality of reference signal traces are broken when passing through the groove (Fig. 1A-C, CL common signal lines).  
In regards to claim 8, Igeta discloses the display area includes a first region and a second region, and the second region is disposed surrounding the edge of the groove and provided with no pixel unit (Fig. 1A-C, HL opening); wherein, portions of the plurality of data signal wires and the plurality of power supply wires extending linearly are disposed in the first region (Fig. 1A-C, CL common signal lines); and portions of the common power bus (Fig. 3A-B, CNW connection lines, i.e. power bus; Par. 0052-0054 connection lines CNW, i.e. power bus, surround the opening HL), the plurality of data signal wires (Fig. 1A-C, CL drain signal lines), the plurality of power supply wires (Fig. 1A-C, CL common signal lines), and the plurality of scan-driving traces extending around the edge of the groove are disposed in the second region (Fig. 1A-C, GL common signal lines).  
In regards to claim 9, Igeta discloses the display screen body is provided with at least one groove (Fig. 1A-C, HL opening).  
In regards to claim 10, Igeta discloses a first metal layer (Fig. 3A-3B, layer of GL and CL), a second metal layer (Fig. 3A-3B, layer of CNW), and a third metal layer (Fig. 3A-3B, layer of CNL) disposed on the base substrate and laminated with each other, and an insulating material being filled between the first metal layer and the second 
In regards to claim 11, Igeta discloses the plurality of power supply wires are disposed on the first metal layer (Fig. 3A-3B, layer of GL and CL), the common power bus is disposed on the second metal layer (Fig. 3A-B, CNW connection lines, i.e. power bus; Par. 0052-0054 connection lines CNW, i.e. power bus, surround the opening HL; Fig. 3A-3B layer of CNW), and the plurality of power supply wires are connected to the common power bus via through hole (Fig. 3A-3B layer of CL is connected to CNW via through holes TH2 and TH3).  
In regards to claim 16, Igeta discloses a reference signal circuit bus of the reference signal circuit is disposed at an upper bottom portion and/or a lower bottom portion of the base substrate, and power is collectively supplied to the plurality of reference voltage traces through the reference signal circuit bus (Fig. 1A-C, CL common signal lines driven by a common signal driver; Fig. 3A-B CL provided at a lower portion of SUB1). 
In regards to claim 17, Igeta discloses the groove penetrates the display surface and the back surface of the display panel to form a groove on the base substrate (Fig. 1A-1C; HL opening provided through SUB1 and SUB2 substrates).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igeta, US-20100026611.
In regards to claim 14, Igeta does not disclose expressly an area ratio of the groove to the display area is 6:10000 to 18:10000.
However, however the Examiner takes Official Notice that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that ratio of groove to display area can be between 6 and 18 to 10000.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. The motivation for doing so would have been to provide a small groove in a large sized display panel.
Therefore, it would have been obvious to that Igeta discloses the invention of claim 14. 
In regards to claim 15, Igeta does not disclose expressly the base substrate is a glass substrate or a substrate of flexible material. 

Therefore, it would have been obvious to that Igeta discloses the invention of claim 15. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igeta, US-20100026611 in view of Chou, US-20060038762.
In regards to claim 12, Igeta discloses the plurality of scanning signal traces are disposed on the first metal layer (Fig. 3A-3B, layer of GL and CL), and the plurality of data signal wires are disposed on the second metal layer (Fig. 3A-3B, layer of CNW and DL).  
Igeta does not disclose expressly the plurality of scanning signal traces are disposed on the second metal layer, and the plurality of data signal wires are disposed on the third metal layer. 
Chou discloses the layerings of data, scan, power, and common, can be provided in various layers and connection with various techniques and do not depart from invention (Par. 0061).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the wirings and traces of the Igeta can be performed on different layers to provide a data signal wire on the third metal layer and a scanning signal line on the second metal layer as Chou discloses does not depart from 
Therefore, it would have been obvious to combine Chou with Igeta to provide the invention of claim 12. 
In regards to claim 13, Igeta and Chou, as combined above, disclose a distance between the first metal layer (Igeta Fig. 3A-3B, layer of CL, as modified above to be by itself to be on SUB1) and the second metal layer (Igeta Fig. 3A-3B, layer of GL as modified above to be on GI) is less than a distance between the second metal layer (Igeta Fig. 3A-3B, layer of GL, as modified above to be on GI) and the third metal layer (Igeta Fig. 3A-3B, layer of DL, as modified above to be on PAS), a compensating capacitance formed by the plurality of power supply wires and the plurality of scan-driving traces is greater than a compensating capacitance formed by the plurality of scan-driving traces and the plurality of data signal wires (Igeta Fig. 3A-3B, layer of CL, as modified above to be by itself to be on SUB1 is closer to GL on GI than GL is to DL on PAS and therefore the capacitances between CL and GL are greater than GL and DL).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igeta, US-20100026611 in view of Song, US-20180156964.
In regards to claim 15, Igeta does not disclose expressly a sensing element disposed in the groove of the display panel. 
Song discloses a sensing element disposed in a groove of a display panel (Fig. 14, SE optical sensor provided in notch NC).

Therefore, it would have been obvious to combine Song with Igeta to provide the invention of claim 18. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        2/25/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622